Sognier, Judge.
Chatham appealed a ruling of the trial court denying his motion in bar of trial because he was placed in double jeopardy. We affirmed the judgment on the ground that the court had declared a mistrial properly, and that a charge given by the court based on a written request to charge was proper. Chatham v. State, 155 Ga. App. 154 (270 SE2d 274) (1980).
The Supreme Court of Georgia reversed the decision of this court and held that jeopardy attached at the aborted first trial because a mistrial became necessary as a result of unfair actions by the trial court and the district attorney, and the state could not take advantage of such an abuse by again putting appellant in jeopardy. The Supreme Court also held that citing a case as authority in a request to charge does not preclude appellant from complaining of additional language added by the court from the cited authority. Chatham v. State, 247 Ga. 95 (274 SE2d 473) (1981). Accordingly, our opinion of June 20,1980 is vacated and the judgment of the trial court is reversed.

Judgment reversed.


Deen, P. J., and Birdsong, J., concur.

Gerald P. Word, for appellant.
William F. Lee, Jr., District Attorney, Michael G. Kam, Assistant District Attorney, for appellee.